Exhibit 10.42

NON-QUALIFIED STOCK OPTION AGREEMENT

OF

LCI HOLDING COMPANY, INC.

THIS AGREEMENT (the “Agreement”), dated March 3, 2011 is made by and among LCI
Holding Company, Inc., a Delaware corporation (the “Company”), and Phillip B.
Douglas, an employee or director of the Company (or one of its Subsidiaries, as
defined herein), hereinafter referred to as the “Optionee.”

WHEREAS, the Company wishes to afford the Optionee the opportunity to purchase
shares of its Common Stock and to carry out the provisions of the 2005 Equity
Incentive Plan of LCI Holding Company, Inc. (the “Plan”) (the terms of which are
hereby incorporated by reference and made a part of this Agreement); and

WHEREAS, the committee appointed to administer the Plan pursuant to Section 7.1
of the Plan (the “Committee”) has determined that it would be to the advantage
and best interest of the Company and its shareholders to grant the Non-Qualified
Stock Option provided for herein to the Optionee as an inducement to enter into
or remain in the service of the Company (or one of its Subsidiaries) and as an
incentive for increased efforts during such service, and has advised the Company
thereof and instructed the undersigned officers to issue said Option;

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

DEFINITIONS

Whenever the following terms are used in this Agreement, they shall have the
meaning specified below unless the context clearly indicates to the contrary.
Capitalized terms used in this Agreement and not defined below shall have the
meaning given such terms in the Plan. The singular pronoun shall include the
plural, where the context so indicates.

Cause

“Cause” shall mean,

the Board’s determination that the Optionee failed to substantially perform his
or her duties for the Company (or one of its Subsidiaries) (other than any such
failure resulting from the Optionee’s Disability) which is not remedied within
ten (10) days after receipt of written notice from the Company (or one of its
Subsidiaries) specifying such failure;

the Board’s determination that the Optionee failed to carry out, or comply with
any lawful and reasonable directive of the Board or the Optionee’s immediate
supervisor, which is not remedied within ten (10) days after receipt of written
notice from the Company (or one of its Subsidiaries) specifying such failure;

the Optionee’s conviction, plea of no contest, plea of nolo contendere, or
imposition of unadjudicated probation for any crime involving moral turpitude or
any felony;



--------------------------------------------------------------------------------

the Optionee’s unlawful use (including being under the influence) or possession
of illegal drugs on the Company’s (or one of its Subsidiaries’) premises or
while performing the Optionee’s duties and responsibilities for the Company (or
one of its Subsidiaries); or

the Optionee’s commission of a material act of fraud, embezzlement,
misappropriation, willful misconduct, or breach of fiduciary duty against the
Company or one of its Subsidiaries.

Notwithstanding subsection (a), if the Optionee is a party to an employment
agreement with the Company (or one of its Subsidiaries), then “Cause” shall be
defined in the applicable employment agreement.

Company

“Company” shall have the meaning set forth in the Recitals hereto.

Grant Date

“Grant Date” shall have the meaning set forth in Section 2.1.

Option

“Option” shall mean the Non-Qualified Stock Option to purchase Common Stock
granted under this Agreement.

Plan

“Plan” shall have the meaning set forth in the Recitals hereto.

GRANT OF OPTION

Grant of Option

In consideration of the Optionee’s agreement to remain in the employ of the
Company or one of its Subsidiaries and for other good and valuable
consideration, as of the date hereof (the “Grant Date”) the Company irrevocably
grants to the Optionee the Option to purchase any part or all of an aggregate of
450,000 shares of Common Stock, upon the terms and conditions set forth in the
Plan and this Agreement. The Optionee hereby agrees that except as required by
law, he or she will not disclose to any Person, other than the Optionee’s spouse
(if any) or personal tax or financial advisor, the grant of the Option or any of
the terms or provisions hereof without the prior approval of the Committee, and
the Optionee agrees that, in the discretion of the Committee, the Option shall
terminate and any unexercised portion of such Option (whether or not then
exercisable) shall be forfeited if the Optionee violates the non-disclosure
provisions of this Section 2.1.

Option Subject to Plan

The Option granted hereunder is subject to the terms and provisions of the Plan,
including, without limitation, Article VI and Sections 8.1, 8.2 and 8.3 thereof.

Option Price

The purchase price of the shares of Common Stock covered by the Option shall be
equal to $2.50



--------------------------------------------------------------------------------

per share (without commission or other charge).

EXERCISABILITY

Commencement of Exercisability

The Option shall become exercisable in equal installments over three consecutive
years, provided that the Optionee remains continuously employed in active
service by the Company (or any of its Subsidiaries) from the Grant Date through
each such applicable vesting date, as follows:

 

Date Option First Exercisable

   Cumulative Percentage
of Option First
Exercisable  

March 3, 2012

     33 1/3 % 

March 3, 2013

     66 2/3 % 

March 3, 2014

     100 % 

Notwithstanding the foregoing provisions of this Section 3.1, upon the
occurrence of the first Liquidity Event, any portion of the Option that is not
yet exercisable shall, immediately prior to the effective date of such Liquidity
Event, automatically become exercisable in full.

No portion of the Option which is unexercisable at Termination of Employment or
Termination of Directorship shall thereafter become exercisable.

Duration of Exercisability

The installments provided for in Section 3.1(a) are cumulative. Each such
installment which becomes exercisable pursuant to Section 3.1 shall remain
exercisable until it becomes unexercisable pursuant to Section 3.3.

Expiration of Option

The Option may not be exercised to any extent by anyone after the first to occur
of the following events:

The expiration of ten (10) years from the date the Option was granted;

Except as the Committee may otherwise approve, ninety (90) days following the
date of the Optionee’s Termination of Employment or Termination of Directorship
for any reason other than Cause, death or Disability;

Except as the Committee may otherwise approve, the date of the Optionee’s
Termination of Employment or Termination of Directorship by reason of
termination by the Company for Cause;

Except as the Committee may otherwise approve, twelve (12) months following the
Optionee’s Termination of Employment or Termination of Directorship by reason of
death or Disability; or



--------------------------------------------------------------------------------

Except as the Committee may otherwise approve and in accordance with the
provisions of Article VIII of the Plan, the occurrence of a Liquidity Event,
provided that any portion of the Option, which is exercisable as of the
occurrence of the Liquidity Event, may be exercised concurrently therewith (or
earlier if provided by the Committee).

Except as the Company may otherwise agree with the undersigned with respect to
the Option, if there is a Termination of Employment of the undersigned, the
Company or the Investors shall have the right to purchase all or any portion of
the Option (or the shares of Common Stock issued upon the exercise thereof) held
by such holder or originally issued to such holder but held by one or more
Permitted Transferees (as defined in the Stockholders Agreement) (collectively,
the “Optionholder Call Group”) that is then exercisable on the following terms
(the “Call Option”):

Termination of Employment.

Death, Disability, Retirement, Termination other than for Cause or Termination
for Good Reason. If such Termination of Employment is (i) the result of the
death or disability of the undersigned or the retirement of the undersigned at
age 66, (ii) by the Company other than for Cause or (iii) by the undersigned for
Good Reason then, in any such event, the Company may purchase all or any portion
of the Option that is then exercisable and held by the undersigned (or Permitted
Transferee, if applicable) and the shares of Common Stock previously purchased
upon full or partial exercise of such Option at a price equal to the greater of
(A) $.01 per share of Common Stock to be purchased (or underlying the portion of
the Option to be purchased), and (B) the Fair Market Value of the shares of
Common Stock to be purchased or, in the case of any portion of the Option to be
purchased, the difference between (1) the Fair Market Value of the shares of
Common Stock underlying the portion of the Option to be purchased, minus (2) the
aggregate purchase price of such shares of Common Stock as set forth in
Section 2.3.

For Cause. If such Termination of Employment is by the Company for Cause then
the Company may purchase all or any portion of the Option that is then
exercisable and held by the undersigned (or Permitted Transferee, if applicable)
at a price equal the par value of the shares of Common Stock to be purchased (or
underlying the portion of the Option to be purchased).

Other than for Good Reason. If such Termination of Employment is by the
undersigned other than for Good Reason, then the Company may purchase all or any
portion of the Option that is then excercisable and held by the undersigned (or
Permitted Transferee, if applicable) and the shares of Common Stock previously
purchased upon full or partial exercise of such Option at a price equal to:

In the case of any such Termination of Employment occurring on or prior to
January 1, 2009, the lesser of (A) the Net Book Value of the shares of Common
Stock to be purchased (or underlying the portion of the Option to be purchased),
and (B) the Fair Market Value of the shares of Common Stock to be purchased or,
in the case of any portion of the Option to be purchased, the difference between
(1) the Fair Market Value of the shares of Common Stock underlying the portion
of the Option to be purchased, minus (2) the aggregate purchase price of such
shares of Common Stock as set forth in Section 2.3; and

In the case of any such Termination of Employment occurring after January 1,
2009, the Fair Market Value of the shares of Common Stock to be purchased or, in
the case of any portion of the Option to be purchased, the difference between
(1) the



--------------------------------------------------------------------------------

Fair Market Value of the shares of Common Stock underlying the portion of the
Option to be purchased, minus (2) the aggregate purchase price of such shares of
Common Stock as set forth in Section 2.3.

Notices; Investors’ Rights, Etc.

Any Call Option may be exercised by the Company by delivery of written notice
thereof (the “Call Notice”) to all members of the Optionholder Call Group not
later than the later of (A) the 90th day after the last day on which any Options
held by the Optionee are exercisable, and (B) the 60th day after the Termination
of Employment (such period, a “Call Option Exercise Period”). The Call Notice
shall state that the Company has elected to exercise the Call Option, and the
number and price of the shares of Stock with respect to which the Call Option is
being exercised.

If the Company does not deliver a Call Notice in accordance with the terms of
clause (ii)(A) above, the Investors shall have the right to exercise the Call
Option by delivering a Call Notice to all members of the Optionholder Call Group
not later than the later of (A) the 90th day after the last day on which any
Options held by the Optionee are exercisable, and (B) the 70th day after the
Termination of Employment (such period, a “Call Option Exercise Period”) by
following the procedure, and complying with the terms and conditions, set forth
in the remainder of this Section 3.3(b) as if they were the Company.

Payment of Purchase Price. The Company or the Investors shall provide
consideration to the undersigned equal to the purchase price set forth in clause
(i) above at the closing of any such purchase. Such consideration shall be
(i) in cash or (ii) to the extent any such cash payment would constitute, result
in or give rise to any breach or violation of, or any default or right or cause
of action under, any agreement for borrowed money to which the Company or any of
its subsidiaries are, from time to time, a party, an interest bearing promissory
note, which promissory note will be payable when a Liquidity Event or Initial
Public Offering (as defined in the Stockholders Agreement) occurs.

Closing. The closing of any purchase of Common Stock or Options pursuant to this
Section 3.3(b) shall take place as soon as reasonably practicable and in no
event later than 30 days after termination of the applicable Call Option
Exercise Period at the principal office of the Company, or at such other time
and location as the parties to such purchase may mutually determine. At the
closing of any purchase of Common Stock or Options following the exercise of any
Call Option, the holders of the Common Stock or Options to be sold shall deliver
to the Company a certificate or certificates representing the Common Stock or
Options to be purchased by the Company or the purchasing Investors free and
clear of any lien or encumbrance, with any necessary stock (or equivalent)
transfer tax stamps affixed and, in the case of Common Stock, duly endorsed or
with stock (or equivalent) powers duly endorsed, for transfer with signature
guaranteed, and the Company or the purchasing Investors shall pay to such holder
by certified or bank check or wire transfer of immediately available federal
funds or such other consideration, as may be applicable, the purchase price of
the Common Stock or Options being purchased. The delivery of a certificate or
certificates for Common Stock or Options by any Person selling Common Stock or
Options pursuant to any Call Option shall be deemed a representation and
warranty by such Person that: (i) such Person has full right, title and interest
in and to such Common Stock or Options; (ii) such Person has all necessary power
and authority and has taken all necessary action to sell such Common Stock or
Options as contemplated; (iii) such Common Stock or Option is free and clear of
any and all liens or encumbrances and (iv) there is no Adverse Claim (as defined
in the Stockholders Agreement) with respect to such Common Stock or Options.



--------------------------------------------------------------------------------

Acknowledgment. The undersigned acknowledges and agrees that neither the
Company, any Investor nor any Person directly or indirectly affiliated with the
Company or any Investor (in each case whether as a partner, director, officer,
manager, employee, agent or otherwise) shall have any duty or obligation to
affirmatively disclose to the undersigned, and the undersigned shall not have
any right to be advised of, any material information regarding the Company or
otherwise at any time prior to, upon, or in connection with any Termination of
Employment upon the exercise of any Call Option or any purchase of the Common
Stock or Options in accordance with the terms hereof.

For purposes of this Agreement, the following terms shall have the following
meanings:

“Cause” shall have the meaning set forth in the Plan unless the undersigned is
party to an employment contract with the Company, in which case “Cause” shall
have the meaning set forth in such employment contract with the Company.

“Fair Market Value” shall mean, as to each share of Common Stock as to which the
same is to be calculated, the Board’s good faith determination of the fair
market value of such share of Common Stock as of the applicable reference date.

“Good Reason” shall have the meaning set forth in the Plan unless the
undersigned is party to an employment contract with the Company, in which case
“Good Reason” shall have the meaning set forth in such employment contract with
the Company.

“Net Book Value” shall mean, as to each share of Common Stock as to which the
same is to be calculated, the Board’s good faith determination of the net book
value of such share of Common Stock as of the applicable reference date.

“Investors” shall have the meaning ascribed thereto in the Stockholders
Agreement.

“Stockholders Agreement” shall mean the Stockholders Agreement dated as of
August 11, 2005, as amended, among the Company, the stockholders of the Company
party thereto and the other parties thereto), as the same may be amended from
time to time and in effect on the date of determination.

Period. The foregoing provisions of this Section 3.3(b) shall expire upon the
closing of the Initial Public Offering (as defined in the Stockholders
Agreement).

If the Company has a right to repurchase the Optionee’s shares of Common Stock
pursuant to the provisions of Section 3.3(b), the Company may exercise such call
right regardless of whether the Optionee continues to have a right to exercise
the Option under Section 3.3(a).

Partial Exercise

Any exercisable portion of the Option or the entire Option, if then wholly
exercisable, may be exercised in whole or in part at any time prior to the time
when the Option or portion thereof becomes unexercisable; provided, however,
that each partial exercise shall be for not less than the minimum annual,
exercisable installment set forth in Section 3.1 and shall be for whole shares
only.



--------------------------------------------------------------------------------

Exercise of Option

The exercise of the Option shall be governed by the terms of this Agreement and
the terms of the Plan, including, without limitation, the provisions of Article
VI of the Plan.

Manner of Exercise

To the extent permitted by law or the applicable listing and/or securities
rules, if any, the Optionee may pay for the shares of Common Stock with respect
to which such Option or portion of such Option is exercised through (i) payment
in cash; (ii) the delivery of shares of Common Stock which have been owned by
the Optionee for at least six months (or such other period of time as the
Committee may determine), duly endorsed for transfer to the Company with a Fair
Market Value on the date of delivery equal to the aggregate exercise price of
the Option or exercised portion thereof or (iii) the surrender of shares of
Common Stock then issuable upon exercise of the Option, having a Fair Market
Value on the date of such exercise equal to the aggregate exercise price of the
Option (or the exercised portion thereof).

Subject to any applicable legal conditions or restrictions, the Company shall,
upon the Optionee’s request, withhold from the shares of Common Stock otherwise
issuable to the Optionee upon the exercise of the Option or any portion thereof
a number of whole shares of Common Stock having a Fair Market Value, determined
as of the date of exercise, not in excess of the minimum of tax required to be
withheld by law (or such lower amount as may be necessary to avoid variable
award accounting). Any adverse consequences to the Optionee arising in
connection with the share withholding procedure set forth in the preceding
sentence shall be the sole responsibility of the Optionee.

OTHER PROVISIONS

Not a Contract of Employment

Nothing in this Agreement or in the Plan shall confer upon the Optionee any
right to continue in the employ of the Company or any of its Subsidiaries or
shall interfere with or restrict in any way the rights of the Company or its
Subsidiaries, which are hereby expressly reserved, to discharge the Optionee at
any time for any reason whatsoever, with or without Cause except pursuant to an
employment agreement executed by and between the Company and the Optionee and
approved by the Board.

Shares Subject to Plan and Stockholders Agreement

The Optionee acknowledges that any shares acquired upon exercise of the Option
are subject to the terms of the Plan and the Stockholders Agreement, including
without limitation, the restrictions set forth in Section 6.6 of the Plan.

Construction

This Agreement shall be administered, interpreted and enforced under the laws of
the state of Delaware.

Conformity to Securities Laws

The Optionee acknowledges that the Plan is intended to conform to the extent
necessary with all



--------------------------------------------------------------------------------

provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated thereunder by the Securities and Exchange
Commission, including without limitation Rule 16b-3.

Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the Option is granted and may be exercised, only in such a manner as to
conform to such laws, rules and regulations. To the extent permitted by
applicable law, the Plan and this Agreement shall be deemed amended to the
extent necessary to conform to such laws, rules and regulations.

Amendment, Suspension and Termination

The Option may be wholly or partially amended or otherwise modified, suspended
or terminated at any time or from time to time by the Committee or the Board,
including in accordance with the provisions of Section 8.3 of the Plan, provided
that, except as provided by Section 8.1 of the Plan, neither the amendment,
suspension nor termination of this Agreement shall, without the consent of the
Optionee, materially, adversely alter or impair any rights or obligations under
the Option.

[Signature Page to Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

 

LCI HOLDING COMPANY, INC. By:   /s/ Chris A. Walker Name:   Chris A. Walker
Title:   Chief Financial Officer

 

OPTIONEE:   /s/ Phillip B. Douglas   Name: Phillip B. Douglas   Address:

Optionee’s Taxpayer Identification
Number:                                             